        Case: 1:19-cv-06893 Document #: 1 Filed: 10/18/19 Page 1 of 9 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 DAVIE C. PARK,

      Plaintiff,

 v.                                                      Case No. 1:19-cv-06893

 ALLIANT CREDIT UNION,

      Defendant.

                                             COMPLAINT

        NOW COMES DAVIE C. PARK, through counsel, SULAIMAN LAW GROUP, LTD.,

complaining of ALLIANT CREDIT UNION, as follows:

                                     NATURE OF THE ACTION

        1.         This action seeks damages for Defendant’s willful and/or negligent violations of

the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.

                                    JURISDICTION AND VENUE

        2.         This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

        3.         Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                               PARTIES

        4.         DAVIE C. PARK (“Plaintiff”) is a natural person, who at all times relevant resided

in this judicial district.

        5.         Plaintiff is a “consumer” as defined by 15 U.S.C. §§ 1681a(b) and (c).

        6.         Plaintiff is a “person” as defined by 15 U.S.C. § 1681a(b).

        7.         ALLIANT CREDIT UNION (“Alliant”) is a corporation organized under the laws

of Illinois.

                                                    1
      Case: 1:19-cv-06893 Document #: 1 Filed: 10/18/19 Page 2 of 9 PageID #:1




       8.         Alliant has its principal place of business at 11545 West Touhy Avenue, Chicago,

Illinois 60666.

       9.         Alliant is a “furnisher of information” as defined by 15 U.S.C. § 1681s-2.

                                    FACTUAL ALLEGATIONS

       10.        On October 10, 2014, Plaintiff executed a Retail Installment Contract (the

“Contract”) in favor of Alliant.

       11.        The Contract secured the purchase of Plaintiff’s 2004 Toyota Sienna XLE (the

“Vehicle).

       12.        On January 28, 2015, Plaintiff filed a voluntary petition for relief under Chapter 13

of the Bankruptcy Code.

       13.        Simultaneously with the voluntary petition for relief, Plaintiff filed his original

Chapter 13 plan.

       14.        Plaintiff’s Modified Chapter 13 Plan, dated March 31, 2015, was confirmed on

April 1, 2015 (the “Confirmed Plan”).

       15.        The Confirmed Plan provides:

                  ■      A check in this box indicates that the plan contains special
                  provisions, set out in Section G. Otherwise, the plan includes no
                  provisions deviating from the model plan adopted by the court at the
                  time of the filing of this case.

                                                        ***

                  Section G. Special terms.

                  Notwithstanding anything to the contrary set forth above, this Plan shall
                  include the provisions set forth in the box following the signatures. The
                  provisions will not be effective unless there is a check in the notice box
                  preceding Section A.

                                                        ***

                                                    2
      Case: 1:19-cv-06893 Document #: 1 Filed: 10/18/19 Page 3 of 9 PageID #:1




                               Special Terms [as provided in Paragraph G]

                4. Debtor shall make direct payments to Alliant Credit Union for 2004
                Toyota Sienna XLE with 142,000 miles. Alliant Credit Union is authorized
                to send monthly statements directly to the Debtor.

       16.      Plaintiff paid each installment according to agreement – with last payment made in

October 2017.

       17.      On or before July 11, 2018, Plaintiff obtained his Equifax credit report.

       18.      Plaintiff discovered that Alliant failed to report Plaintiff’s auto loan monthly

payments; instead, reporting Plaintiff’s auto loan as “Included in Wage Earner Plan.”

       19.      On July 11, 2018, Plaintiff sent a credit dispute letter to Equifax by United States

Postal Service First-Class Mail®.

       20.      Plaintiff’s credit dispute letter unmistakably articulated that Plaintiff’s auto loan

was not included in bankruptcy, and provided evidence – i.e, the Confirmed Plan.

       21.      Plaintiff requested that Equifax investigate and correct Alliant’s inaccurate

reporting.

       22.      Equifax notified Alliant of Plaintiff’s credit dispute by sending an automated

consumer dispute verification form (“ACDV”) on July 18, 2018.

       23.      On August 8, 2018, Alliant responded to this ACDV.

       24.      On August 9, 2018, Equifax mailed Plaintiff Dispute Results.

       25.      Plaintiff’s Equifax dispute results stated, in part:

       >>> We have researched the credit account. Account # - 23794769* The results
       are: We verified that this item has been reported correctly. Additional information
       has been provided from the original source regarding this item. THE
       FOLLOWING FIELDS HAVE BEEN MODIFIED: *ADDITIONAL
       INFORMATION. If you have additional questions about this item please contact:
       Alliant Credit Union, 11545 W Touhy Ave, Chicago IL 60666-5000 Phone: (800)
       328-1935

                                                   3
          Case: 1:19-cv-06893 Document #: 1 Filed: 10/18/19 Page 4 of 9 PageID #:1




          26.    Equifax’s dispute results revealed that Alliant continued to suppress Plaintiff’s

monthly payments.

          27.    Equifax’s dispute results revealed that Alliant continued to report Plaintiff’s Status

as “Included in Wage Earner Plan.”

          28.    On or before August 22, 2019, Plaintiff once more obtained his Equifax credit

report.

          29.    Plaintiff discovered that Alliant’s inaccurate reporting continued.

          26.    Specifically, that Alliant failed to report Plaintiff’s auto loan monthly payments;

instead, reporting Plaintiff’s auto loan as “Included in Wage Earner Plan.”

          30.    On August 22, 2019, Plaintiff sent a credit dispute letter to Equifax by United States

Postal Service First-Class Mail®.

          31.    Plaintiff’s credit dispute letter unmistakably articulated that Plaintiff’s auto loan

was not included in bankruptcy, and provided evidence – i.e, the Confirmed Plan.

          32.    Plaintiff requested that Equifax investigate and correct Alliant’s inaccurate

reporting.

          33.    On October 15, 2019, Plaintiff obtained his Equifax credit report.

          34.    Plaintiff’s Account Status remained “INCLUDED_IN_CHAPTER_13.”

          35.    Plaintiff’s Account History stated: “[y]ou currently do not have any Payment

History in your file.”

                                             DAMAGES

          36.    Undeniably, Alliant’s inaccurate reporting of Plaintiff’s auto loan continues to

portray an untruthful and damaging depiction of Plaintiff.


                                                   4
          Case: 1:19-cv-06893 Document #: 1 Filed: 10/18/19 Page 5 of 9 PageID #:1




          37.    Alliant’s continued inaccurate reporting of Plaintiff’s auto loan produced a

materially misleading impression that Plaintiff included this auto loan in bankruptcy.

          38.    Alliant’s continued inaccurate reporting has led Plaintiff to closely monitor his

credit.

          39.    Alliant’s continued inaccurate reporting has resulted in anxiety, expenditure of

monies (in form of postage), expenditure of time, as well as mental anguish.

          40.    Furthermore, Alliant’s continued inaccurate reporting has rendered Plaintiff

helpless to regain control of his credit standing and creditworthiness.

          41.    Plaintiff has been forced to file this case to compel Alliant to report Plaintiff’s auto

loan accurately.

                                       CLAIMS FOR RELIEF

                                              Count I:
                          Alliant’s violation(s) of 15 U.S.C. § 1681 et seq.

          42.    All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

          43.    The aforementioned credit reports are “consumer reports” as defined by 15 U.S.C.

§ 1681a(d)(1).

          A.     Alliant’s failure to conduct an investigation

          44.    15 U.S.C. § 1681s-2(b)(1) provides

                 “[a]fter receiving notice of a dispute with regard to the completeness or
                 accuracy of any information provided by a person to a consumer reporting
                 agency, the person shall –

                        (A)      Conduct an investigation with respect to the disputed
                                 information;



                                                    5
       Case: 1:19-cv-06893 Document #: 1 Filed: 10/18/19 Page 6 of 9 PageID #:1




                       (B)     Review all relevant information provided by the consumer
                               reporting agency pursuant to section 1681i(a)(2);

                       (C)     Report the results of the investigation to the consumer
                               reporting agency;

                       (D)     If the investigation finds that the information is incomplete
                               or inaccurate, report those results to all other consumer
                               reporting agencies to which the person furnished the
                               information and that compile and maintain files on
                               consumers on a nationwide basis; and

                       (E)     If an item of information disputed by a consumer is found to
                               be inaccurate or incomplete or cannot be verified after any
                               reinvestigation for purposes of reporting to a consumer
                               reporting agency only, as appropriate, based on the results of
                               the reinvestigation promptly –

                               (i)     Modify that item of information;

                               (ii)    Delete that item of information; or

                               (iii)   Permanently block the reporting of that item of
                                       information.

       45.     Upon information and belief, pursuant to 15 U.S.C. § 1681i(a)(2), Alliant received

Plaintiff’s credit dispute letter from Equifax.

       46.     Alliant violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing to conduct an investigation

with respect to the disputed information.

       47.     Alliant violated 15 U.S.C. § 1681s-2(b)(1)(B) by failing to review all relevant

information provided by Equifax.

       48.     Had Alliant conducted a reasonable investigation, Bank of America N.A. would

have discovered that Plaintiff’s Loan was not included in bankruptcy and was paid consistently

every month; and promptly modified those items of information, deleted those items of

information or permanently blocked the reporting of that item of information.


                                                  6
       Case: 1:19-cv-06893 Document #: 1 Filed: 10/18/19 Page 7 of 9 PageID #:1




       49.     Alliant violated 15 U.S.C. § 1681s-2(b)(1)(C) by failing to report the results of the

investigation to Equifax, Experian and Trans Union.

       50.     Alliant violated 15 U.S.C. § 1681s-2(b)(1)(E) by failing to promptly modify that

item of information; delete that item of information; or permanently block the reporting of that

item of information.

       51.     15 U.S.C. § 1681n provides "[a]ny person who willfully fails to comply with any

requirement imposed under [the FCRA] with respect to any consumer is liable to that consumer in

an amount equal to the sum of -

       (1)

               (A)     any actual damages sustained by the consumer as a result of the
                       failure or damages of not less than $100 and not more than $1,000.

        (2)    such amount of punitive damages as the court may allow; and

        (3)    in the case of any successful action to enforce any liability under this
               section, the costs of the action together with reasonable attorney’s fees as
               determined by the court.

       52.     15 U.S.C. § 1681o provides "[a]ny person who is negligent in failing to comply

with any requirement imposed under [the FCRA] with respect to any consumer is liable to that

consumer in an amount equal to the sum of -

       (1)     any actual damages sustained by the consumer as a result of the failure; and

       (2)     in the case of any successful action to enforce any liability under this
               section, the costs of the action together with reasonable attorney’s fees as
               determined by the court.

       53.     Alliant’s complete indifference as to its obligations under the FCRA reveal a

conscious disregard for the rights of Plaintiff, and the injuries suffered by Plaintiff is attended by




                                                  7
      Case: 1:19-cv-06893 Document #: 1 Filed: 10/18/19 Page 8 of 9 PageID #:1




circumstances of fraud, malice, and wanton and willful conduct, calling for the imposition of

punitive damages.

       WHEREFORE, Plaintiff requests the following relief:

       A.     find Alliant in violation of 15 U.S.C. §§ 1681s-2(b)(1)(A), 1681s-2(b)(1)(B),

              1681s-2(b)(1)(C), and 1681s-2(b)(1)(E).

       B.     award any actual damages to Plaintiff as a result of Alliant’s violation;

       C.     award any additional damages, as the Court may allow, in an amount not to exceed

              $1,000.00 for each such violation;

       D.     award any punitive damages, as the Court may allow;

       E.     award the costs of the action, together with any attorneys’ fees incurred in

              connection with such action as the Court may determine to be reasonable under the

              circumstances; and

       F.     award such other relief as this Court deems just and proper.




                                                8
       Case: 1:19-cv-06893 Document #: 1 Filed: 10/18/19 Page 9 of 9 PageID #:1




                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

DATED: October 18, 2019                                       Respectfully submitted,

                                                              DAVIE C. PARK

                                                              /s/ Joseph S. Davidson

                                                              Joseph S. Davidson
                                                              Mohammed O. Badwan
                                                              SULAIMAN LAW GROUP, LTD.
                                                              2500 South Highland Avenue
                                                              Suite 200
                                                              Lombard, Illinois 60148
                                                              +1 630-575-8181
                                                              jdavidson@sulaimanlaw.com
                                                              mbadwan@sulaimanlaw.com




                                                 9
